DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2020 has been entered.
 Status of the Claims 
Claims 2-9, 12, 14 and 16 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on March 30, 2020 has been received and entered into the present application.
Applicant’s arguments, filed March 30, 2020, have been fully considered. Rejections of claim 6 over 35 U.S.C 112(b) and claims 2-9, 12 and 16 over 35 U.S.C 103 have been overcome due to claim amendments and arguments.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 4, 6, 12 and 16 are amended.
Claims 1, 10-11 and 13-15 are cancelled.
Claims 2-9, 12 and 16 are under examination in the instant office action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 30, 2020 have been received and considered.
      New Rejection 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites “The method of claim 4, wherein the level of CD11b expression is measured during the off-drug segment of a prior cycle”,
Claim 3 recites “The method of claim 4, wherein the level of CD11b expression is measured during the on-drug segment of a current cycle”.  
Claims 2 and 3 are improperly dependent since they do not contain a reference to previous claim. Please refer to MPEP § 608.01N (II)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “A method of monitoring a treatment regimen in a patient suffering from nuclear protein in test (NUT) midline carcinoma (NMC), comprising:
(a) administering a predetermined amount of a bromodomain inhibitor to the patient using a treatment regimen having multiple cycles, each cycle comprising an on-drug and off-drug segment; and 
b) measuring a level of CD11b expression on monocytes in a sample collected from the patient;
wherein the bromodomain inhibitor is a compound represented by any one of the following structural formulas:…”
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed 
 Accordingly, there is insufficient written description encompassing the current claimed invention because there is no relevant evidence that all of the bromodomain inhibitor compounds as claimed would have been capable of decreasing the levels of CD11b by at least 50% of the baseline value and thus, treat  NMC are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  

Given the instantly claimed subject matter and the how complicate is to treat NMC, applicant has not provided sufficient written description to demonstrate that all of the bromodomain inhibitors as claimed would have been capable of decreasing the expression of CD11b by at least 50% that would allow the skilled artisan to recognize that applicant was in possession of the method of monitoring a treatment regimen in a patient suffering from NUT NMC as claimed. Applicant disclosed in the as-filed specification that TEN-010 is capable of decreasingCD11b by at least 50% by administering a first dose of 0.45 kg/mg. However, there is no guidance that any of the other compounds would have resulted in the same decrease of CD11b expression by at least 50%. 
In summary, the skilled in the art will not know, the method of monitoring a treatment response in a patient suffering from NMC as claimed, given that the specification clearly lacked information in regards to whether the derivatives of TEN-010 would have resulted in the same outcome (decrease CD11b by at least 50%). In other words, those skilled in the art will not know, based on the limited information provided by Applicant, which bromodomain inhibitor will 
In the as-filed specification p. 90, Applicant provides guidance a method of monitoring the treatment regimen for advanced aggressive disuse large B cell lymphoma (DLBCL). However, while Applicant has written description support for specific embodiment describe in p.87-91 of the specification, it lacks written description for the entire genus of bromodomain inhibitors as claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-9, 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner thanks Applicant representative for the clarification in regards to the term pre-dose. The as-filed specification (US PG pub) defines pre-dose as the first dose administer to the patient [see 0034]. 
Applicant argues that:
Bradner (US 8,981,083) taught testing JQ-1 against NMC-derived cell lines and was found effective, including JQ-35. The biological and mechanistic data presented in Bradner indicates that the inhibitory effect of all tested compounds, including JQ-35/TEN-10 involves inhibition of the interaction between the target bromodomains and acetylated histones.  US 10,124,009 discloses a number example compounds embraced by the chemical genus. 
Examiner Response:

Conclusion
Rejection of claims 2-9, 12 and 16 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627